Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Baker’s Bay Nursing Association
d/b/a Rivers Edge Nursing & Rehabilitation Center,

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-440
Decision No. CR2177

Date: July 07, 2010

DECISION

Petitioner, Baker’s Bay Nursing Association d/b/a Rivers Edge Nursing & Rehabilitation
Center (Petitioner or Facility), is a long-term care facility, located in Philadelphia,
Pennsylvania, which participates in the Medicare program. Petitioner is a supplier of
Medicare durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS
supplier). The Centers for Medicare and Medicaid Services (CMS) determined that the
facility was not in compliance with 42 C.F.R. § 424.57(c)(26) (supplier standard #26) and
has revoked Petitioner’s Medicare supplier number.

Petitioner timely challenged CMS’s determination. CMS sought summary disposition,
and Petitioner filed a cross motion for summary judgment. For the reasons set forth
below, I find that CMS is entitled to summary judgment, and I deny Petitioner’s cross
motion. The undisputed evidence establishes that Facility was not in compliance with
Medicare program requirements, and, as a consequence, CMS has the authority to revoke
Facility’s Medicare supplier number.
I. Applicable Law and Regulations

Section 1834(a)(16)(B) of the Social Security Act (Act), 42 U.S.C. § 1395m(a)(16)(B),
states that the Secretary of Health and Human Services (Secretary) “shall not provide for
the issuance (or renewal) of a provider number for a supplier of durable medical
equipment for purposes of payment . . . for durable medical equipment furnished by the
supplier unless the supplier provides the Secretary on a continuing basis . . . with a surety
bond in a form specified by the Secretary and in an amount that is not less than $50,000.”

CMS’s regulations implement these requirements among the “supplier standards” at 42
C.F.R. § 424.57(c), which DMEPOS suppliers must meet to maintain Medicare billing
privileges. As relevant here, section 424.57(c) provides:

(c) Application certification standards. The supplier must meet and must
certify in its application for billing privileges that it meets and will continue
to meet the following standards. The supplier:

oR RK

(26) Must meet the surety bond requirements specified in paragraph (d) of
this section.

The surety bond requirements at 42 C.F.R. § 424.57(d) referenced in supplier standard
#26 state, as relevant here, that “beginning October 2, 2009, each Medicare-enrolled
DMEPOS supplier must meet the requirements of paragraph (d),” which include “a bond
that is continuous,” which “meet[s] the minimum requirements of liability coverage
($50,000),” and provides that “[t]he surety is liable for unpaid claims, CMPs [civil money
penalties], or assessments that occur during the term of the bond.” 42 C.F.R.

§ 424.57(d)(1)(ii), (4), (5). “The term of the initial surety bond must be effective on the
date that the application is submitted to the NSC [National Supplier Clearinghouse, a
Medicare contractor].” 42 C.F.R. § 424.57(d)(2).

The regulations provide that failure to submit a surety bond as required is grounds for
revocation of a supplier’s billing privileges:

CMS requires a supplier to submit a bond that on its face reflects the
requirements of this section. CMS revokes or denies a DMEPOS supplier’s
billing privileges based upon the submission of a bond that does not reflect
the requirements of paragraph (d) of this section [42 C.F.R. § 424.57].

See 42 C.F.R. § 424.57(d)(4)(ii)(B); see also 42 C.F.R. § 424.57(d)(11) (“CMS revokes
the DMEPOS supplier’s billing privileges if an enrolled supplier fails to obtain, file
timely, or maintain a surety bond as specified in this subpart and CMS instructions.”).
The regulations also provide more generally that CMS “will revoke a supplier’s billing
privileges if it is found not to meet” the supplier standards or other requirements in
section 424.57(c). 42 C.F.R. § 424.57(e) (formerly § 424.57(d)).'

A supplier that has had its billing privileges revoked is “barred from participating in the
Medicare program from the effective date of the revocation until the end of the re-
enrollment bar. The re-enrollment bar is a minimum of | year, but not greater than 3
years depending on the severity of the basis for revocation.” 42 C.F.R. § 424.535(c).

CMS may at any time require a DMEPOS supplier to show compliance with the surety
bond requirement. 42 C.F.R. § 424.57(d)(12).

II. Background

By letter dated February 9, 2010, Petitioner requested a hearing pursuant to section
1866(j)(2) of the Social Security Act (Act), 42 U.S.C. § 1395cc(j)(2) and 42 C.F.R. Part
498 et seg. Petitioner’s hearing request (HR) was submitted in response to the

January 22, 2010 reconsideration decision of a Medicare Hearing Officer. CMS Ex. 1, at
1-2. In that decision, the Medicare Hearing Officer found Petitioner noncompliant with
supplier standard #26, which requires DMEPOS suppliers to meet surety bond
requirements.” Id.

' Paragraph (e) of section 424.57 was previously designated paragraph (d) and was
redesignated by the rulemaking that imposed the surety bond requirements at paragraph
(d); however, the redesignations have not yet been incorporated in the Code of Federal
Regulations. See 42 C.F.R. Ch. IV § 424.57, Editorial Note (Oct. 1, 2009). References
are to the regulation as redesignated.

> CMS initially revoked Petitioner’s Medicare supplier number, because:

[iJn accordance with 42 C.F.R. §§ 424.57(c)(22) and 424.57(d), the NSC
has not received proof of accreditation as required by October 1, 2009. In
addition, in accordance with 42 C.F.R. §§ 424.57(c)(26) and 424.57(d),
“All existing DMEPOS suppliers subject to the bonding requirement shall
submit a copy of the required surety bond to the NSC no later than October
2, 2009.” You failed to submit the surety bond to the NSC as required.

CMS Ex. 1, at 46 (Revocation Letter Dated Oct. 9, 2009). Upon reconsideration, the
Medicare Hearing Officer found Petitioner was compliant with supplier standard #22 of
42 C.F.R. § 424.57(c), requiring all suppliers to be accredited by a CMS-approved
accreditation organization. CMS Ex. 1, at 2. That finding is not at issue on appeal.
Petitioner acknowledges that the Hearing Officer found noncompliance with the surety
bond requirement but argues:

We did submit a valid continuation of the Surety Bond which did not
include the signature of our authorized or delegated official as it was a
continuation to the existing bond. Upon speaking with a representative at
National Supplier Clearinghouse, we obtained a Surety Bond for the facility
only, which shows the signature of our authorized or delegated official.

We are hoping that this correction to the Surety Bond will show us in
compliance with Supplier Standard #26, and you will grant us a Favorable
Decision... .

HR. This case was originally assigned to Administrative Law Judge (ALJ) Richard J.
Smith. It was reassigned to me for hearing and decision pursuant to 42 C.F.R. § 498.44,
which permits designation of a member of the Departmental Appeals Board (Board) to
hear appeals taken under part 498.

ALJ Smith convened a prehearing conference by telephone on March 24, 2010, which he
summarized in an Order issued that same day. Based on ALJ Smith’s review of the file,
he determined the case could be addressed in summary fashion in the context of a motion
for summary disposition. Order Following Prehearing Conference at 3 (Mar. 24, 2010).
CMS had already filed a Motion for Summary Disposition and supporting Brief-in-Chief
(CMS Br.) on March 18, 2010. /d. ALJ Smith set a schedule for Petitioner’s response
and CMS’s reply. Jd. at 4.

CMS argues in support of summary disposition that Petitioner did not meet the surety
bond requirements as of October 2, 2009. Specifically, CMS argues that Petitioner did
not obtain a separate and distinct surety bond for the Rivers Edge practice location until
February 2010, more than three months after the regulatory deadline expired. CMS Br.
at 3. CMS relies on 42 C.F.R. §§ 405.874(c)(5) and 498.56(e) and argues, in response to
Petitioner’s filing of additional evidence of a surety bond, dated February 5, 2010, with
its hearing request, that “[a] supplier must present the evidence that it wishes to be
considered during reconsideration or be precluded from introducing new evidence at
igher levels of appeal absent a showing of ‘good cause.’” Id.

With its motion and brief, CMS filed four exhibits (CMS Exs. 1-4). Petitioner opposed
CMS’s motion and also filed a cross motion for summary disposition (P. Br.). With its
brief in opposition to CMS’s motion and in support of its own cross motion for summary
judgment, Petitioner submitted three exhibits (P. Exs. 1-3). The three exhibits constituted
three pages of a surety bond, dated February 5, 2010, in the amount of $50,000 for its
facility alone, which Petitioner also attached to its hearing request along with a copy of
the reconsideration decision.

CMS submitted a reply with three additional exhibits (CMS Exs. 5-7).? Petitioner did not
object to any of CMS’s exhibits, and I admit them into the record. CMS cited 42 C.F.R.
§ 498.56(e) as requiring that Petitioner show good cause to justify accepting the new
evidence contained in Petitioner’s exhibits. I address this argument below.

III. Issues
The issues in this case are:

1. Whether CMS has the authority to require existing DMEPOS suppliers, such as
Petitioner, to submit a surety bond in compliance with 42 C.F.R. § 424.57(c)(26)
and (d) by October 2, 2009, at a time when Petitioner allegedly was not making a
change of ownership or responding to a revalidation or reenrollment request; and

2. Ifso, whether CMS is entitled to summary disposition on the ground that the
undisputed facts demonstrate that the revocation of Petitioner’s Medicare billing
privileges was legally authorized.

IV. Applicable Standard

Both parties have moved for summary disposition in the nature of summary judgment.
Neither alleges that any material facts are in dispute. The parties debate whether: (1) the
regulation authorizes CMS to request Petitioner to submit a surety bond at the time that it
did; and (2) undisputed facts authorize the revocation of Petitioner’s Medicare supplier
number under the applicable regulation.

The Board stated the standard for summary judgment as follows.

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. ... The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law .... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact - - a fact that,

> In its reply, CMS numbered the additional exhibits 4-6. Because CMS’s Brief-in-Chief
included four exhibits, I have re-numbered the additional exhibits 5-7, respectively.
if proven, would affect the outcome of the case under governing law. In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should assess credibility or evaluate the
weight of conflicting evidence when resolving a summary judgment motion. Holy Cross
Village at Notre Dame, Inc., DAB No. 2291, at 4-5 (2009).

V. Findings of Fact and Conclusions of Law

Petitioner essentially argues throughout its brief that CMS acted outside of its statutory
and regulatory authority by requiring Petitioner to submit a surety bond in compliance
with 42 C.F.R. § 424.57(d) by October 2, 2009. Petitioner maintains that only limited
times exist at which CMS is authorized to make such a requirement, specifically at
enrollment, renewal, or when making a change of ownership, and Petitioner was outside
of those limited times. P. Br. at 5. I address this argument first.

Petitioner subsequently argues that even if CMS had the authority to require the
submission of a surety bond when it did, Petitioner was in compliance with the surety
bond requirement, because the surety bond in effect at that time satisfies the surety bond
requirement’s purpose. P. Br. at 8. Petitioner maintains that to permit revocation of its
supplier number for the shortcomings that CMS identified “elevates form over substance,
places the letter of the law over the spirit of the law and defies common sense.” Jd. I
address the evidence relating to Petitioner’s compliance second.

My findings and conclusions are set forth in the bold italicized headings and supported by
the discussions in the sections below.

1. CMS acted within its authority when it required Petitioner to submit a surety
bond in compliance with 42 C.F.R. § 424.57(d) by October 2, 2009.

Petitioner argues that the Secretary’s statutory and regulatory authority to require existing
DMEPOS suppliers to submit a surety bond is limited to certain enumerated times.
Petitioner relies on the language of the authorizing statute, 42 U.S.C. § 1395m(a)(16)(B),
which prohibits the Secretary from providing for the “issuance (or renewal)” of a
provider number, unless the supplier of durable medical equipment furnishes the
Secretary with a surety bond in a form that the Secretary specified in an amount not less
than $50,000. Petitioner interprets the use of the words “issuance” and “renewal” to limit
when the Secretary can refuse to allow a supplier billing privileges. Petitioner argues that
CMS’s authority is limited to refusing “to issue a Medicare Supplier Number at the time
of a supplier’s application to become a participating Medicare DMEPOS supplier or. . .
to renew a current supplier’s number at the time of renewal.” P. Br. at 5.

Petitioner’s narrow interpretation of “issuance” and “renewal” is without merit. The
statutory language does not constrain how the Secretary is to avoid issuing or renewing a
Medicare number to a supplier lacking a valid surety bond. Nothing in statute suggests
that the Secretary could not reasonably meet that requirement by ensuring that all
suppliers having Medicare numbers obtain and maintain the required surety bonds.

In fact, the statute states that the Secretary shall not issue or renew a DMEPOS supplier
number “unless the supplier provides the Secretary on a continuing basis... with a
surety bond... .” 42 U.S.C. § 1395m(a)(16)(B).

This requirement for continuous compliance is implemented in the regulations that the
Secretary issued. Thus, the introductory language of 42 C.F.R. § 424.57(c) states, in
pertinent part, “[t]he supplier must meet and must certify in its application for billing
privileges that it meets and will continue to meet” the supplier standards listed within.
Those standards include section 424.57(c)(26) (supplier standard 26), which states that a
supplier “[m]ust meet the surety bond requirements specified in paragraph (d) of this
section.” It follows that a supplier must meet the surety bond requirements specified in
paragraph (d) on a continuing basis.

Consistent with this, the preamble to the final rule on appeals of CMS determinations
when a provider or supplier fails to meet the requirements for Medicare billing privileges
states “we believe all providers and suppliers must meet and maintain all Federal and
State requirements for their provider or supplier type to enroll or maintain their
enrollment in the Medicare Program.” 73 Fed. Reg. 36,448, 36,452 (June 27, 2008)
(emphasis added).

To ensure that a supplier maintains compliance with the surety bond requirement, section
424.57(d)(12) permits “CMS . . . at any time [to] require a DMEPOS supplier to show
compliance with the requirements of paragraph (d) of this section.” (Emphasis added).

These regulations are directly applicable, are unambiguous, and in no way conflict with
the statute.

Petitioner, however, points to section 424.57(d)(2), which sets out “minimum
requirements for a DMEPOS supplier” and requires “a supplier enrolling in the Medicare
program, making a change in ownership, or responding to a revalidation or reenrollment
request” to submit a compliant surety bond. P. Br. at 5, citing 42 C.F.R.

§ 424.57(d)(2)(i). Petitioner maintains that “[nJowhere in either the statute or the
regulation is a supplier required to submit a surety bond to CMS at any time outside of
the time of application or renewal.” Id.
First, Petitioner fails to address section 424.57(d)(1)(i), which plainly required existing
DMEPOS suppliers, such as Petitioner, to meet the surety bond requirement by October
2, 2009.* That requirement reads as follows:

(ii) Existing DMEPOS suppliers. Except as provided in paragraph (d)(15)
of this section, beginning October 2, 2009, each Medicare-enrolled
DMEPOS supplier must meet the requirements of paragraph (d) of this
section for each assigned NPI to which Medicare has granted billing
privileges.

Contrary to Petitioner’s argument, existing suppliers were thus directly required to be in
compliance by October 2, 2009, and the plain language of section 424.57(d)(12)
permitted CMS to request proof of compliance with the surety bond requirement at any
time thereafter.*

* The preamble to the final rule describes the timeframe for implementation of the surety
bond requirement separately for existing DMEPOS suppliers. See 74 Fed. Reg. 166, 173
(Jan. 2, 2009). CMS intentionally allowed a longer time for existing DMEPOS suppliers
to obtain a surety bond to “give existing suppliers an opportunity to assess and determine
whether they will continue to participate in the Medicare program during the
accreditation implementation [by October 1, 2009] without incurring additional costs
associated with a surety bond.” Jd. Thus, DMEPOS suppliers already enrolled in the
Medicare program, as of the publication date of this final rule, were required to obtain a
surety bond no later than nine months after the effective date of the final rule (October 2,
2009). Id. In contrast, any DMEPOS supplier seeking to enroll a new practice location,
or to change the ownership of an existing DMEPOS supplier after the publication date of
this rule, was required to submit a surety bond beginning 120 days after the effective date
of this rule (May 4, 2009). Id.

> T thus disagree with Petitioner that CMS relies for its only basis to require submission

of a surety bond by existing suppliers on a provision in a transmittal to its Program
Integrity Manual (PIM), which reads as follows: “All existing DMEPOS suppliers
subject to the bonding requirement shall submit a copy of the required surety bond to the
NSC no later than October 2, 2009.” PIM, CMS Pub. No. 100-08, Transmittal 287,
(issued March 27, 2009; eff. April 6, 2009) (This provision was superseded in the PIM
after the October 2009 deadline had passed.). While Petitioner is correct that the PIM
does not have the force of law but rather represents CMS’s interpretation and clarification
of the statutory and regulatory requirements, those requirements, as discussed above,
amply support CMS’s authority to require submission of a surety bond by existing
suppliers such as Petitioner. Cf P. Br. at 7 n.1.

Furthermore, Petitioner has not demonstrated that the circumstances here do not
constitute “responding to a revalidation . . . request” within the meaning of section
424.57(d)(2). The preamble of this final rule indicates that the “revalidation process . . .
ensure[s] that [CMS] collect[s] and maintain[s] complete and current information on all
Medicare providers and suppliers and ensure[s] continued compliance with Medicare
requirements.” 71 Fed. Reg. 20,754, 20,768 (Apr. 21, 2006).

In accordance with section 424.515(d), CMS reserves the right to perform off cycle
revalidations in addition to the regular revalidations described in the introductory text of
section 424.515.° Section 424.515(d) reads, in pertinent part:

[CMS] may request that a provider or supplier recertify the accuracy of the
enrollment information when warranted to assess and confirm the validity
of the enrollment information maintained by CMS. Off cycle revalidations
may be triggered as a result of random checks, information indicating local
health care fraud problems, national initiatives, complaints, or other reasons
that cause CMS to question the compliance of the provider or supplier with
Medicare enrollment requirements.

Here, the change in regulations adding the surety bond requirement in effect triggered an
off cycle revalidation. A revalidation occurred in October 2009, when CMS required
Petitioner to submit proof of a compliant surety bond.

In Abdul Razzaque Ahmed, M.D., DAB No. 2261 (2009), aff'd, Ahmed v. Sebelius, __
F.Supp.2d __, 2010 WL 1852132 (D. Mass. 2010), the petitioner raised a similar
argument as that raised in the instant case. Ahmed argued, inter alia, that “his revocation
is illegal because CMS failed to conduct a pre-revocation revalidation process.” DAB
No. 2261, at 5. Although the facts in Ahmed are different in that the Petitioner’s billing
privileges were revoked because he pled guilty to a “financial crime” within the meaning
of section 424.535(a)(3)(i)(B), the process in which CMS carried out the revocation is
similar to that of the instant case. Jd. at 4-5. The Board held that “a revalidation
occurred in November 2007 when CMS or its contractor acquired and reviewed
information that Petitioner had pled guilty to obstruction of a criminal investigation of
health care offenses.” Jd. at 15. The Board analogized the case to Robert F. Tzeng,
M.D., DAB No. 2169, at 11 (2008), where the Board held that a CMS contractor had
done a revalidation, when it acquired and reviewed information about a supplier’s
conviction to determine whether the supplier should remain enrolled in the Medicare
program. Id.

° A DMEPOS supplier must resubmit and recertify the accuracy of its enrollment
information every three years. 42 C.F.R. §§ 424.515 and 424.57(f).
10

Similarly here, by requesting and reviewing surety bonds of existing DMEPOS suppliers,
CMS conducted a revalidation for all existing DMEPOS suppliers to determine whether
they should remain enrolled in the program and whether they continued in compliance
with its requirements, including those newly in effect as of October 2, 2009, the date by
which DMEPOS suppliers were required to submit a surety bond.

In summary, compliance with the Medicare regulations is required at all times that a
supplier is enrolled in the Medicare program. CMS has the authority to require suppliers
to submit evidence of their compliance at any time. CMS acted within its regulatory
authority in requiring Petitioner to submit a surety bond in conformance with the
requirements of 42 C.F.R. § 424.57(d) by October 2, 2009.

2. CMS was authorized to revoke Petitioner’s billing privileges based on
undisputed evidence that Petitioner had not submitted a surety bond that met the
requirements set forth in 42 C.F.R. § 424.57(c)(26) and (d).

Petitioner acknowledges receiving a letter from NSC in August 2009, informing it of the
requirement that existing DMEPOS suppliers submit a surety bond to NSC by October 2,
2009. P. Br. at 3, citing CMS Ex. 1, at 48. Petitioner further acknowledges receiving, on
October 14, 2009, a letter dated October 9, 2009 informing Petitioner that its Medicare
enrollment under its supplier number would be revoked in 30 days, because Petitioner
“failed to submit the surety bond to the NSC as required.” CMS Ex. 1, at 46 (italics in
original); P. Br. at 3. The revocation notice advised Petitioner that it could submit a
corrective action plan within 30 days providing evidence that it was currently in
compliance and/or could request reconsideration if it believed the revocation was
“incorrect.” CMS Ex. 1, at 47.

Petitioner submitted a request for reconsideration on October 28, 2009, stating that there
“was either a misunderstanding or miscommunication in whether or not we needed to
keep the DME supplier number. We would like to retain our supplier number.” CMS
Ex. 1, at 43. Petitioner asserts that, on December 14, 2009, after speaking to the
Medicare Hearing Officer, it “submitted a revised form CMS855S and other related
documents ....” P. Br. at 3.’

7 Petitioner neither describes these documents further nor submits them for my
consideration. CMS, however, includes in its CMS Exhibit 1 what it describes as
“related records” to the reconsideration request. These documents appear to be and are
discussed by CMS as those submitted by Petitioner at the reconsideration stage. See
CMS Br. at 8. They include what appear to be the CMS855S and a continuation bond
dated June 12, 2009. CMS Ex. 1, at 4-40, 44-45. Petitioner does not dispute that this
exhibit reflects what it submitted as its surety bond on reconsideration.
11

As I have noted, an unfavorable reconsideration decision ensued. The Medicare Hearing
Officer concluded as follows:

Sent to this hearing officer for review is the copy of Bakers Bay Nursing
Associates dba Rivers Edge Nursing & Rehabilitation surety bond
information. This information does not show that the supplier submitted a
valid surety bond for this location by the required deadline of October 2,
2009. Bakers Bay Nursing Associates dba Rivers Edge Nursing &
Rehabilitation submitted a surety bond, however, the document
provided does not have many of the required elements directed by CMS
to be considered an acceptable bond for DMEPOS suppliers as mandated,
42 C.F.R. Section 424.57(c)(22)(26) and 424.57(d). A required element
includes, but is not exclusive of: a surety bond must be signed by the
individual who has indicated themselves as the authorized or delegated
official. In this case there is no signature on the surety bond from an
authorized or delegated official of Bakers Bay Nursing Associates dba
Rivers Edge Nursing & Rehabilitation. Consequently, the NSC revoked the
billing privileges Bakers Bay Nursing Associates dba Rivers Edge Nursing
& Rehabilitation appropriately.

CMS Ex. 1, at 2 (emphasis added). The document that Petitioner submitted with its
request for reconsideration purports to be a continuation certificate for a 2003 surety
bond for the period June 12, 2009 to June 12, 2010, in the amount of $125,000 for the
“Patient Trust Fund Bond” signed by the surety company’s representative. Id. at 44-45.
CMS points out that the underlying 2003 bond was not submitted. CMS Br. at 8.
Furthermore, CMS argues that, on its face, the certificate does not meet surety bond
requirements in multiple respects. Jd. Among those shortcomings, CMS alleges that the
facility at issue is not separately covered for $50,000, and CMS was not shown as the
obligee.* Id.

l agree with CMS that the continuation certificate is inadequate to demonstrate
compliance with the surety bond requirements of 42 C.F.R. § 424.57(c)(26) and (d) on
October 9, 2009. Specifically, Baker’s Bay did not have a separate and distinct surety
bond for the Rivers Edge practice location by October 2, 2009. See 42 C.F.R.

§ 424.57(d)(1)(ii) (existing DMEPOS suppliers must have a surety bond “for each
assigned NPI”), 424.57(d)(4)(1i) ([T]he surety bond “must meet the minimum
requirements of liability coverage ($50,000).”). Further, pursuant to 42 C.F.R.

§ 424.57(d)(10), the surety bond must name the DMEPOS supplier as principal, CMS as

* CMS mistakenly states that the bond fails to show CMS as “principal” as the

regulations required. In fact, the regulations require that the bond be made in favor of
CMS as obligee.
12

obligee, and the surety as surety. The continuation certificate submitted failed to show
CMS as the obligee, listing instead, “Residents of River’s Edge Nursing Home” as
obligee. CMS Ex. 1, at 45. I find that the submission was thus non-compliant on its face.

Petitioner argues that “[e]ven were the Facility required to submit a surety bond to CMS
on October 2, 2009, the issue is moot as the Facility has a surety bond that was in effect
and provides coverage on October 2, 2009 and before.” P. Br. at 8. In that regard,
Petitioner points to a surety bond that it obtained on February 5, 2010 and that it asserts
provides coverage “from March 3, 2009 to the present, including all times after October
2, 2009.” P. Br. at 3; P. Exs. 1-3. Petitioner maintains that “‘all purposes of the surety
bond requirements are completely satisfied” by the surety bond effective, and providing
coverage to CMS as obligee, as of March 3, 2009.” /d. Petitioner explains that “[t]he
bond is secured, CMS is fully protected and all purposes of requiring a surety bond are
satisfied.” Jd. Petitioner argues that “[t]o permit the revocation of the Facility’s
Medicare Supplier Number elevates form over substance, places the letter of the law over
the spirit of the law and defies common sense.” Jd.

I disagree. First, the issue before me is not whether Petitioner has belatedly achieved
compliance with the surety bond requirement but whether CMS correctly found that, at
the time of the revocation, Petitioner was not in compliance and that it therefore had
authority to revoke. As explained above, at the time of the revocation, Petitioner did not
have a compliant surety bond. That a surety was willing to undertake to cover
Petitioner’s potential overpayments after the fact does not mean that CMS was protected
at the time from fraud or billing errors by Petitioner. Furthermore, it is unlikely that a

° The purposes of the surety bond requirement are stated in the preamble as:

(1) Limit the Medicare program risk to fraudulent DME suppliers; (2)
enhance the Medicare enrollment process to help ensure that only
legitimate DME suppliers are enrolled or are allowed to remain enrolled in
the Medicare program; (3) ensure that the Medicare program recoups
erroneous payments that result from fraudulent or abusive billing practices
by allowing CMS or our designated contractor to seek payments from a
surety up to the penal sum; and (4) help ensure that Medicare beneficiaries
receive products and services that are considered reasonable and necessary
from legitimate DME suppliers.

74 Fed. Reg. at 180.
13

surety would undertake such retroactive coverage for a supplier had fraud or abuse been
discovered during the past period, when no coverage was in place. Therefore, a belated,
retroactive surety bond does not satisfy the statutory and regulatory purpose of providing
continuous protection to the Medicare program from the risk of loss due to a supplier’s
fraud or abuse.

Secondly, I must apply the regulations as they are stated. The applicable regulations
clearly required Petitioner to have in place and submit to CMS a compliant surety bond
by October 2, 2009. Petitioner points to no source of authority for me to waive the
compliance requirement or grant an exemption on equitable grounds. Moreover, I have
no authority to declare the statute or the regulation invalid or ultra vires.
1866ICPayday.com, L.L.C., DAB No. 2289, at 14 (2009) (“An ALJ is bound by
applicable laws and regulations and may not invalidate either a law or regulation on any
ground.”). Even if I did have such authority, there would be no basis where, as here, the
regulation does what the statute grants the Secretary the authority to do, that is, to require
DMEPOS suppliers to demonstrate that they have obtained a surety bond “in a form
specified by the Secretary” and maintain such coverage “on a continuing basis.”

The regulation at 42 C.F.R. § 424.535 plainly authorizes CMS to revoke a supplier’s
Medicare enrollment whenever the supplier fails to maintain compliance with enrollment
requirements. Thus, section 424.535 provides:

Revocation of enrollment and billing privileges in the Medicare
program.

(a) Reasons for revocation. CMS may revoke a currently enrolled provider
or supplier’s Medicare billing privileges and any corresponding provider
agreement or supplier agreement for the following reasons:

(1) Noncompliance. The provider or supplier is determined not to be in
compliance with the enrollment requirements described in this section, or in
the enrollment application applicable for its provider or supplier type, and
has not submitted a plan of corrective action as outlined in part 488 of this
chapter... .

It is an enrollment requirement that “[t]he supplier must meet and must certify in its
application for billing privileges that it meets and will continue to meet” the supplier
standards in 42 C.F.R. § 424.57(c), which includes the surety bond requirement of section
424.57(c)(26). (Emphasis added). CMS may revoke the supplier’s Medicare billing
privileges if the supplier fails to meet any of these standards. 42 C.F.R. § 424.57(e);
18661CPayday.com, DAB No. 22839, at 13 (‘[F]ailure to comply with even one supplier
standard is a sufficient basis for revoking a supplier’s billing privileges.”).

Section 424.57(d)(11) further makes abundantly clear the consequences of a failure to
maintain a compliant surety bond, as follows:
14

CMS revokes the DMEPOS supplier’s billing privileges if an enrolled supplier
fails to obtain, file timely, or maintain a surety bond as specified in this subpart
and CMS instructions. Notwithstanding paragraph (e) of this section, the
revocation is effective the date the bond lapsed and any payments for items
furnished on or after that date must be repaid to CMS by the DMEPOS
supplier.

See 42 C.F.R. § 424.57(d)(11); see also 42 C.F.R. § 424.57(c)(26).

The regulatory language is plain. A supplier must comply with all standards, or CMS
will revoke its billing privileges. And I must sustain CMS’s determination where the
facts establish noncompliance with one or more of the regulatory standards.

I therefore conclude that CMS acted within its regulatory authority to revoke Petitioner’s
Medicare supplier number, because Petitioner was not compliant with the surety bond
requirements of 42 C.F.R. § 424.57(c)(26) and (d) by October 2, 2009.

VI. Conclusion

For the reasons explained above, I grant summary judgment in favor of CMS.

/s/
Leslie A. Sussan
Board Member

